DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/08/2021 has been entered. Claims 10-12 and 14-19 remain pending in the application. Applicant’s amendments to the claims have rendered moot the 35 U.S.C. 112(f) interpretation of claims 10, 16, and 17, as one of ordinary skill in the art would understand an “imaging device” to comprise a structural device capable of capturing images.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 10-12 and 14-19 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12, 14-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 8013889) (hereinafter Hong) in view of Rodriguez Ortiz (US 20200180509) (hereinafter Rodriguez Ortiz).
Regarding claim 10, Hong teaches A peripheral information acquisition device comprising: 
an imaging device configured to perform imaging in a front side direction or a rear side direction of a vehicle (see Hong figure 2 and column 3 lines 7-18 regarding camera that images rear direction of vehicle); and 
a stay configured to support the imaging device on the vehicle (see Hong figure 2 and column 3 lines 7-18 regarding camera that images rear direction of vehicle with housing to support it- the term stay is interpreted to mean "a device used as a brace or support," which the housing satisfies), 
wherein the stay is formed so that the imaging device is allowed to protrude outward from a side surface of the vehicle in a width direction of the vehicle (see Hong figure 2 and column 3 lines 7-18 regarding camera that images rear direction of vehicle with housing to support it, where from the diagonal side section of the car frame that the camera protrudes from, it is obvious that the protrusion is from a side surface in a width direction), 
wherein the imaging device is disposed in a region having a dead angle when viewed from a viewpoint of a driver of the vehicle via the stay (see Hong figure 2 and column 3 lines 7-18 regarding camera that images rear direction of vehicle with housing to support it, where ,  
wherein the imaging device is disposed in a vicinity of a base end of a pillar adjacent to a front windshield of the vehicle and at a position lower than the base end via the stay, and wherein the imaging device is not visually recognized through a side windshield (see Hong figure 2 and column 3 lines 7-18 regarding camera that images rear direction of vehicle with housing to support it, which protrudes from near the base of a front windshield pillar, below the base, where a driver would not be able to see it).
However, Hong does not explicitly teach the outermost part of the structure being within the widest part of the vehicle as needed for the limitations of claim 10. 
Rodriguez Ortiz, in a similar field of endeavor, teaches wherein, in a structure including the imaging device and the stay, an outermost part of the structure in the width direction of the vehicle is disposed more inward in the width direction of the vehicle than an outermost part of the vehicle in the width direction (see Rodriguez Ortiz paragraph 13 and figure 1 regarding left and right cameras 4 and 5 that when mounted, are disposed more inwardly than the outermost part of the vehicle- this may be combined with housing of Hong so that it is ensured that the structure of the camera protruding from a diagonal portion of a car frame is disposed more inwardly than the outermost part of the vehicle as a matter of design choice).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Hong to include the teaching of Rodriguez Ortiz by ensuring that the structure of the camera protruding from a diagonal portion of a car frame is disposed more inwardly than the outermost part of the vehicle as a matter of design choice. One of ordinary skill would recognize that the teachings of Rodriguez Ortiz are 
One would be motivated to combine these teachings in order to provide teachings relating to a vehicle camera system that displays the complete surroundings of the vehicle to the driver while operating the vehicle (see Rodriguez Ortiz paragraph 2).
Regarding claim 11, the combination of Hong and Rodriguez Ortiz teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Hong and Rodriguez Ortiz teaches wherein the imaging device is disposed in a region having a dead angle when viewed from a predetermined position in a region above a seat of the driver of the vehicle via the stay (see Hong figure 2 and column 3 lines 7-18 regarding camera that images rear direction of vehicle with housing to support it, which protrudes from near the base of a front windshield pillar, below the base, where a driver would not be able to see it).
Regarding claim 12, the combination of Hong and Rodriguez Ortiz teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Hong and Rodriguez Ortiz teaches wherein the imaging device is attached to the vehicle without side mirrors via the stay and performs imaging in the rear side direction including a side surface of a rear part of the vehicle (see Rodriguez Ortiz paragraph 13 and figure 1 regarding left and right cameras 4 and 5 that when mounted, still are disposed more inwardly than the outermost part of the vehicle- in combination with Hong, these cameras may image the side-rear region of the vehicle. See also paragraphs 17 and 18 regarding the cameras completely replacing side mirrors of the vehicle).

Regarding claim 14, the combination of Hong and Rodriguez Ortiz teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Hong and Rodriguez Ortiz teaches wherein the imaging device is disposed on the pillar within a blind spot caused by the pillar via the stay (see Rodriguez Ortiz paragraph 13 and figure 1 regarding left and right cameras 4 and 5 that when mounted, still are disposed more inwardly than the outermost part of the vehicle. Figure 1 illustrates that the cameras are disposed on the pillar adjacent to the front windshield, which would be a blind spot caused by the pillar.). 
One would be motivated to combine these teachings in order to provide teachings relating to a vehicle camera system that displays the complete surroundings of the vehicle to the driver while operating the vehicle (see Rodriguez Ortiz paragraph 2).
Regarding claim 15, the combination of Hong and Rodriguez Ortiz teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Hong and Rodriguez Ortiz teaches wherein the imaging device is disposed on a non-vertical inclined surface in a fender of a front part of the vehicle via the stay (see Rodriguez Ortiz figure 5 and paragraph 17 regarding imaging devices disposed on front inclined surface of vehicle fender).
One would be motivated to combine these teachings in order to provide teachings relating to a vehicle camera system that displays the complete surroundings of the vehicle to the driver while operating the vehicle (see Rodriguez Ortiz paragraph 2).
Regarding claim 17, Hong teaches A vehicle comprising: 
an imaging device configured to perform imaging in a front side direction or a rear side direction of a vehicle body (see Hong figure 2 and column 3 lines 7-18 regarding camera that images rear direction of vehicle); and 
a stay configured to support the imaging device on the vehicle body (see Hong figure 2 and column 3 lines 7-18 regarding camera that images rear direction of vehicle with housing to support it- the term stay is interpreted to mean "a device used as a brace or support," which the housing satisfies), 
wherein the stay is formed so that the imaging device is allowed to protrude outward from a side surface of the vehicle body in a width direction of the vehicle body (see Hong figure 2 and column 3 lines 7-18 regarding camera that images rear direction of vehicle with housing to support it, where from the diagonal side section of the car frame that the camera protrudes from, it is obvious that the protrusion is from a side surface in a width direction), 
wherein the imaging device is disposed in a region having a dead angle when viewed from a viewpoint of a driver of the vehicle via the stay (see Hong figure 2 and column 3 lines 7-18 regarding camera that images rear direction of vehicle with housing to support it, where from the diagonal side section of the car frame that the camera protrudes from, a driver would not be able to see it), 
wherein the imaging device is disposed in a vicinity of a base end of a pillar adjacent to a front windshield of the vehicle and at a position lower than the base end via the stay, and wherein the imaging device is not visually recognized through a side windshield (see Hong figure 2 and column 3 lines 7-18 regarding camera that images rear direction of vehicle .
However, Hong does not explicitly teach the outermost part of the structure being within the widest part of the vehicle as needed for the limitations of claim 17. 
Rodriguez Ortiz, in a similar field of endeavor, teaches wherein, in a structure including the imaging device and the stay, an outermost part of the structure in the width direction of the vehicle body is disposed more inward in the width direction of the vehicle body than an outermost part of the vehicle body in the width direction (see Rodriguez Ortiz paragraph 13 and figure 1 regarding left and right cameras 4 and 5 that when mounted, are disposed more inwardly than the outermost part of the vehicle- this may be combined with housing of Hong so that it is ensured that the structure of the camera protruding from a diagonal portion of a car frame is disposed more inwardly than the outermost part of the vehicle as a matter of design choice).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Hong to include the teaching of Rodriguez Ortiz by ensuring that the structure of the camera protruding from a diagonal portion of a car frame is disposed more inwardly than the outermost part of the vehicle as a matter of design choice. One of ordinary skill would recognize that the teachings of Rodriguez Ortiz are directly analogous to the teachings of Hong, for being in the same field of endeavor of external vehicle cameras.
One would be motivated to combine these teachings in order to provide teachings relating to a vehicle camera system that displays the complete surroundings of the vehicle to the driver while operating the vehicle (see Rodriguez Ortiz paragraph 2).
Regarding claim 19, the combination of Hong and Rodriguez Ortiz teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Hong and Rodriguez Ortiz teaches wherein the stay is configured to support the imaging device near a wheel arch in a fender of the vehicle (see Rodriguez Ortiz figure 5 and paragraph 17 regarding imaging devices disposed on front inclined surface of vehicle fender near wheel arch).
One would be motivated to combine these teachings in order to provide teachings relating to a vehicle camera system that displays the complete surroundings of the vehicle to the driver while operating the vehicle (see Rodriguez Ortiz paragraph 2).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 8013889) (hereinafter Hong) in view of Rodriguez Ortiz (US 20200180509) (hereinafter Rodriguez Ortiz), further in view of Park (US 20130300872) (hereinafter Park).
Regarding claim 16, the combination of Hong and Rodriguez Ortiz teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
However, the combination of Hong and Rodriguez Ortiz does not explicitly teach the display unit and content as needed for the limitations of claim 16. 
Park, in a similar field of endeavor, teaches further comprising a display configured to display an image captured by the imaging device (see Park paragraph 40 regarding display unit used to display images of vehicle surroundings), 
wherein the display displays a mark representing a position on an image of a part of a side surface of the vehicle or the outermost part of the vehicle in the width direction together with the image (see Park paragraph 68 and 71 and figure 7 regarding display of image captured by camera with marker icon of vehicle that includes the side surface of the vehicle. In . 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Hong and Rodriguez Ortiz to include the teaching of Park by incorporating the vehicle icon display into the image display of Hong so that an analogous marker appropriate to the viewing angle representing the vehicle including the side surface may be displayed in order to define the bounds of the blind spot.. One of ordinary skill would recognize that Hong and Park are directly analogous in the field of cameras for imaging a vehicle’s surroundings.
One would be motivated to combine these teachings in order to provide teachings for displaying a blind spot in the surroundings of a vehicle (see Park paragraph 1).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 8013889) (hereinafter Hong) in view of Rodriguez Ortiz (US 20200180509) (hereinafter Rodriguez Ortiz), further in view of Cerri et al. (US 20160094808) (hereinafter Cerri).
Regarding claim 18, the combination of Hong and Rodriguez Ortiz teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
However, the combination of Hong and Rodriguez Ortiz does not explicitly teach a rear side door camera as needed for the limitations of claim 18. 
Cerri, in a similar field of endeavor, teaches wherein the stay is configured to support the imaging device on a rear side door of the vehicle (see Cerri paragraph 47 regarding cameras positioned on rear passenger door of vehicle- in combination with Hong and Rodriguez Ortiz, the same principle of keeping the camera not protruding further than the width of the .  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Hong and Rodriguez Ortiz to include the teaching of Cerri by incorporating the teaching that a rear camera may be disposed on the rear side door of a vehicle, where in combination with Hong and Rodriguez Ortiz, the same principle of keeping the camera not protruding further than the width of the vehicle may be preserved as a matter of design choice, as the side door contains diagonal surfaces that may allow for such a design. One of ordinary skill would recognize that Cerri and Hong are analogous in the field of cameras for imaging a vehicle’s surroundings.
One would be motivated to combine these teachings in order to provide teachings relating to an all-around view monitoring system for a motor vehicle (see Cerri paragraph 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483